        Case: 3:17-cv-00608-jdp Document #: 114 Filed: 04/19/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WISCONSIN


DOUG WERNER and WILLIAM WIESNESKI,
both individually and on behalf of all other
similarly situated persons,                                Case No: 3:17-cv-00608-jdp
                            Plaintiffs,

       v.

WATERSTONE MORTGAGE CORPORATION,

                               Defendant.




JOINT MOTION FOR APPROVAL OF SETTLEMENT AND DISMISSAL OF CLAIMS

       Plaintiffs Doug Werner and William Wiesneski (“Plaintiffs”) and Defendant Waterstone

Mortgage Corporation (“Waterstone”) (collectively the “Parties”) have reached a settlement to

resolve this case, including Plaintiffs’ claims under the Fair Labor Standards Act (“FLSA”) (the

“Settlement”). As a result, the Parties bring the instant Joint Motion For Approval of the

Settlement. The Parties respectfully move for the following:

       1.      An Order approving the Settlement Agreement and Release, attached as Exhibit 1

hereto to this Motion as fair, reasonable, and adequate;

       2.      An Order directing Waterstone to make payments pursuant to the terms

Settlement Agreement and Release; and

       3.      Pursuant to the Parties’ stipulation, an Order dismissing Plaintiffs’ claims with

prejudice as a result of the settlement.




                                                 1
       Case: 3:17-cv-00608-jdp Document #: 114 Filed: 04/19/19 Page 2 of 3



Respectfully Submitted,



Date: April 19, 2019                             Date: April 19, 2019

By: s/ Artemio Guerra                            By: s/ Spencer C. Skeen
Matt Dunn (Pro Hac Vice)                         Spencer S. Skeen (Pro Hac Vice)
Artemio Guerra (Pro Hac Vice)                    Tim L. Johnson (Pro Hac Vice)
GETMAN, SWEENEY & DUNN PLLC                      Jesse C. Ferrantella (Pro Hac Vice)
260 Fair St.                                     Ogletree, Deakins, Nash, Smoak & Stewart,
Kingston, NY 12401                               P.C.
phone: (845)255-9370 / fax: (845) 255-8649       4370 La Jolla Village Drive, Suite 990
email: mdunn@getmansweeney.com                   San Diego, CA 92122
email: aguerra@getmansweeney.com                 Telephone: 858.652.3100
ATTORNEYS FOR PLAINTIFFS                         Facsimile: 858.652.3101
                                                 spencer.skeen@ogletree.com
                                                 tim.johnson@ogletree.com
                                                 jesse.ferrantella@ogletree.com
                                                 ATTORNEYS FOR DEFENDANT




                                             2
        Case: 3:17-cv-00608-jdp Document #: 114 Filed: 04/19/19 Page 3 of 3




                              SIGNATURE CERTIFICATION

       I hereby certify that the content of this document is acceptable to Matt Dunn, counsel for

Plaintiffs, and that I have obtained Mr. Dunn’s authorization to affix his electronic signature to

this document.


Dated: April 19, 2019                    OGLETREE, DEAKINS, NASH, SMOAK &
                                         STEWART, P.C

                                   By:    /s/ Spencer C. Skeen
                                         Spencer C. Skeen
                                         Attorney for Defendant




                                                3
